Citation Nr: 1730883	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  10-02 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression (and to exclude posttraumatic stress disorder (PTSD)). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel

INTRODUCTION

The Veteran had active service in the Army from October 1967 to January 1968. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. The jurisdiction of the case currently rests with the RO in Los Angeles, California.

In July 2013, the Veteran testified at a hearing at the Los Angeles RO before a Decision Review Officer. In July 2015, the Veteran testified at a hearing at the Los Angeles RO before the undersigned Veterans Law Judge. Transcripts of those hearings are on file for review.

In an October 2015 decision, the Board denied service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), and a vision disorder. The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court). In a June 2016 Order, the Court granted a joint motion for partial remand (JMR) of the Veteran and the Secretary of Veterans Affairs (the Parties) and remanded that part of the Board's decision that denied entitlement to an acquired psychiatric disability, diagnosed as depression, for action consistent with the terms of the JMR. The Court dismissed the appeal as to the remaining issues.

As part of the JMR, the Veteran agreed to abandon his claims of entitlement to service connection for PTSD and a vision disorder. The Board has since reframed the issue on appeal accordingly, as reflected on the title page. The Board reiterates that PTSD is no longer at issue. 

In August 2016, the Board remanded the appeal for additional evidentiary development. It has since returned to the Board for further consideration.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

A review of the record reveals that a remand is necessary to ensure substantial compliance with the Board's August 2016 remand directives. See Stegall v. West, 11 Vet. App. 268, 271 (1998). Specifically, it appears that the Veteran underwent a VA examination for PTSD, which is no longer at issue. 

As noted, in the action before the Court, the issue of service connection for PTSD was taken out of consideration. The JMR noted defect in the Board decision discussing the reasonably raised issue of service connection for depression that was raised by the record.

The Board rephrased the issue on appeal as a claim of entitlement to service connection for an acquired psychiatric disorder, to include depression, and the claim was remanded for development, which included a new VA psychiatric examination. 

Instead, it appears that the Veteran was scheduled for a VA PTSD examination, which he attended in March 2017. The examiner diagnosed the Veteran with PTSD and stated that "it is less likely than not that the Veteran has a diagnosis of depression. It is less likely than not that [there is] evidence of other acquired psychiatric impairment other than depression (and PTSD which is not at issue)." The examiner then commented on the Veteran's PTSD symptoms and history. The examiner also remarked that the Veteran's "depression is a symptom of PTSD and does not require a separate diagnosis at this time." 

In light of Stegall and the above discussion, the Board finds that a new VA medical examination for an acquired psychiatric disorder, to include depression (and to exclude posttraumatic stress disorder (PTSD)), is necessary. 

Accordingly, the case is REMANDED for the following action:

1. Arrange for a VA psychiatric examination by an examiner who has not previously seen the Veteran. All indicated tests should be accomplished and all clinical findings reported in detail. The electronic claims folders must be available for review by the examiner in conjunction with the examination. After reviewing the claims folder and examining the Veteran, the examiner is asked to respond to the following:

(a) Is there sufficient evidence to enter a clinical diagnosis of depression?
(b) Is there evidence of other acquired psychiatric impairment other than depression (and PTSD which is not at issue)?
(c) Is it as least as likely as not (50 percent probability or higher) that any acquired psychiatric disorder you diagnosed (presuming an affirmative answer to (a) or (b) above) is related to service or in service occurrence or event?

A complete rationale must be provided for any opinion offered. The examiner should reconcile all findings with any conflicting medical opinions already of record, if necessary. Again, it is noted that PTSD is not presently on appeal. 

2. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once. 

3. After completing any additional development deemed necessary, readjudicate the claim. Should the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC). An appropriate period of time should be allowed for response. The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).


